DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed December 20th, 2020 has been entered. Claims 1-20 remain pending. Claims 1, 3-5, 9-15, 17, and 19 have been amended.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive unit”, “a handling member”, and “a rotation device” in claims 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, “the drive unit 114 includes a serpentine belt, a chain, or a cable” (Para. [0034]), “a handling member 112 (e.g., a flexible leash or a rigid bar)” (Para. [0035]), and “the rotation device 104 includes a pulley, a cog, or a cable drum” (Para. [0039]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 9-10, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 6,808,142) in view of Zeidner et al. (US 10,583,988).

Regarding claim 1, Oki teaches a cargo loading system (Figs. 5 & 6) comprising: a drive unit (Fig. 5, “pulley”, 203) extending along a length of a cargo area (Fig. 5 shows “pulley” 203 extends a length in an area with “cargo item” 13) of an aircraft (Fig. 1, “fuselage” 1 of an aircraft), the drive unit configured to couple to a first floor of a plurality of floors (Fig. 5 & 6, “central cabin floor” 26 shown coupled to “pulley” 203 by hung ropes” 204/205; at least two floors shown) in a modular cargo structure (Fig. 5, “cargo stage”, 201; shown coupled to “pulley” 203) via a handling member (Fig. 5, “hung ropes”, 204/205) and to convey one or more cargo items (Fig. 5, “cargo item”, 13) coupled to the modular cargo structure (Fig. 5, shows “cargo item” 13 coupled to “cargo stage” 201); a rotation device (Fig. 5, “pulley”, 202) in contact with the drive unit (Figs. 5 & 6 shows “pulley” 202 and 203 coupled by “hung ropes” 204/205); and a driver (Figs. 5 & 6, “elevator”, 206) configured to apply torque to the rotation device to cause the drive unit to move the modular cargo structure within the aircraft (“When ropes 204 and 205 are wound up by the elevator mechanisms 206, 206, cargo stage 201, with cargo item 13 on it, is raised as shown by the arrows in FIG. 6. When the cargo stage 201 reaches the central cabin floor 26 of central cargo cabin 21, cargo item 13 is moved onto central cabin conveyor 18 on central cabin floor 26 and transported to its designated location”, Col. 9, Lines 29-36).
Oki does not expressly disclose the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further including the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft, as taught by Zeidner, to utilize more space for the system by using the longitudinal length of the fuselage as shown by Zeidner, as well as the vertical space inside the fuselage as shown by Oki.


    PNG
    media_image1.png
    609
    486
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    611
    651
    media_image2.png
    Greyscale
Regarding claim 2, Oki as modified by Zeidner teaches the cargo loading system of claim 1. Further, Oki teaches further comprising a collar (Figs. 5 & 6 show “elevator” 206 comprises a collar; see annotated figures below) coupled to the handling member (Figs. 5 & 6 shows “hung ropes” 204/205 connected to collar of “elevator” 206) and to the drive unit (Figs. 5 & 6 show “hung ropes” 204/205 connected to “pulley” 203).
[AltContent: textbox (collars)]
[AltContent: arrow][AltContent: textbox (collar)][AltContent: arrow][AltContent: arrow]


Regarding claim 3, Oki as modified by Zeidner teaches the cargo loading system of claim 2. Further, Oki teaches wherein the collar (Figs. 5 & 6 show “elevator” 206 comprises a collar; see annotated figures above) is configured to secure the first floor (Fig. 5 & 6, “central cabin floor” 26) of the modular cargo structure (Fig. 5, “cargo stage”, 201) to the drive unit (Fig. 5, “pulley”, 203) via the handling member (Figs. 5 & 6, “hung ropes”, 204/205; shows “cargo stage” 201, both “pulleys” 202/203, and the collar of “elevators” 206 secured to one another via “hung ropes” 204/205).

Regarding claim 9, Oki as modified by Zeidner teaches the cargo loading system of claim 1. Further, Oki teaches wherein the rotation device (Fig. 5, “pulley”, 202) is in contact with the drive unit (Fig. 5, “pulley”, 203) at the first end of the cargo area (Fig. 5 shows “pulley” 202 coupled to “pulley” 203 via “hung ropes” 204/205 at a rightward end of the figure).

Regarding claim 10, Oki as modified by Zeidner teaches the cargo loading system of claim 9. Further, Oki teaches further comprising a non-driven rotation device (Fig. 5, “pulley” 202 at the leftward end of the figure) in contact with the drive unit (Fig. 5, “pulley”203 at the leftward end of the figure) at the second end of the cargo area (Fig. 5 shows “pulley” 202 coupled to “pulley” 203 via “hung ropes” 204/205 at a leftward end of the figure).

Regarding claim 11, Oki as modified by Zeidner teaches the cargo loading system of claim 1. Further Oki teaches the plurality of floors are connected to each other by a plurality of couplers at an end of each of the plurality of floors (Fig. 2 shows lower cabin floor 19 connected to upper cabin floor 28 via the fuselage walls).
Regarding claim 12, Oki as modified by Zeidner teaches the cargo loading system of claim 1. Further, Oki teaches wherein the plurality of floors are connected to each other by a plurality of couplers at an end of each of the plurality of floors (Fig. 2 shows lower cabin floor 19 connected to upper cabin floor 28 via the fuselage walls at the transverse edges of each floor).

Regarding claim 13, Oki as modified by Zeidner teaches the cargo loading system of claim 1. Further Oki teaches wherein the plurality of modular floors (Fig. 10, “floor” 315a & “retractable floor” 305) have a daisy chained configuration (Shown daisy chain in Figs. 8b-8c & 11-12).

Regarding claim 14, Oki as modified by Zeidner teaches the cargo loading system of claim 13. Further Oki teaches wherein the plurality of floors are loaded into the aircraft consecutively (Fig. 2 shows lower cabin floor 19 is first loaded then upper cabin floor 28 is loaded consecutively).

Regarding claim 17, Oki teaches a method of cargo loading of an aircraft (“method of loading cargos for aircraft”, Title), the method comprising: activating a driver  (Figs. 5 & 6, “elevator”, 206) of a cargo loading system (Figs. 5 & 6), the cargo loading system including a drive unit (Figs. 5 & 6, “pulley”, 203) extending along a length of a cargo area of an aircraft (Fig. 5 shows “pulley” 203 extends a length in an area with “cargo item” 13), the drive unit removably coupled to a first floor of a plurality of floors (Fig. 5 & 6, “central cabin floor” 26 shown coupled to “pulley” 203 by hung ropes” 204/205; at least two floors shown) in a modular cargo structure via a handling member (Fig. 5, “hung ropes”, 204/205; note, ropes are removably 
Oki does not expressly disclose the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft.
However, in an analogous aircraft cargo system art, Zeidner teaches the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft (Fig. 1 shows the cargo area extends the length of the fuselage, as depicted by the arrows; drive unit shown in more detail in Figs. 2-4B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further including the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft, as taught by Zeidner, to utilize more space for the system by using the longitudinal length of the fuselage as shown by Zeidner, as well as the vertical space inside the fuselage as shown by Oki.
Regarding claim 19, Oki teaches a method of unloading cargo from an aircraft (“method of loading cargos for aircraft”, Title), the method comprising: activating a driver (Figs. 5 & 6, “elevator”, 206) of a cargo loading system (Figs. 5 & 6), the cargo loading system including a drive unit (Figs. 5 & 6, “pulley”, 203) extending along a length of a cargo area of an aircraft  (Fig. 5 shows “pulley” 203 extends a length in an area with “cargo item” 13), the drive unit removably coupled to a first floor of a plurality of floors (Fig. 5 & 6, “central cabin floor” 26 shown coupled to “pulley” 203 by hung ropes” 204/205; at least two floors shown) in a modular cargo structure via a handling member (Fig. 5, “hung ropes”, 204/205; note, ropes are removably coupled to pulleys in order to wound around the pulley); using the driver, applying torque to a rotation device (Fig. 5, “pulley”, 202) of the cargo loading system to cause the drive unit to move the modular cargo structure within the aircraft (“When ropes 204 and 205 are wound up by the elevator mechanisms 206, 206, cargo stage 201, with cargo item 13 on it, is raised as shown by the arrows in FIG. 6. When the cargo stage 201 reaches the central cabin floor 26 of central cargo cabin 21, cargo item 13 is moved onto central cabin conveyor 18 on central cabin floor 26 and transported to its designated location”, Col. 9, Lines 29-36); and providing, from the aircraft to a cargo platform (Fig. 5, top surface of “cargo stage” 201) via the drive unit (see Col. 9, Lines 29-36), one or more cargo items (Fig. 5, “cargo item”, 13) coupled to the modular cargo structure (Fig. 5, shows “cargo item” 13 coupled to “cargo stage” 201).
Oki does not expressly disclose the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft.
However, in an analogous aircraft cargo system art, Zeidner teaches the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further including the length of the cargo area having a first end and a second end, the first end being near a nose of the aircraft and the second end being near a tail of the aircraft, as taught by Zeidner, to utilize more space for the system by using the longitudinal length of the fuselage as shown by Zeidner, as well as the vertical space inside the fuselage as shown by Oki.

Claims 4-6, 15-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 6,808,142) in view of Zeidner et al. (US 10,583,988), further in view of Young (US 4,165,810).

Regarding claim 4, Oki as modified by Zeidner teaches the cargo loading system of claim 1, but does not expressly disclose further comprising a plunger lock pin device configured to secure the first floor of the modular cargo structure to the aircraft.
However, in an analogous aircraft cargo loading art, Young teaches further comprising a plunger lock pin device (Fig. 8) configured to secure the first floor of the modular cargo structure to the aircraft (“FIG. 8 is a vertical sectional view of a swivel connection used in the pallet supporting platform of the lift”, Col. 4, Lines 20-21).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further comprising a plunger lock pin device configured to secure the modular cargo structure to the 

Regarding claim 5, Oki as modified by Zeidner, further modified by Young teaches the cargo loading system of claim 4. Further, Young teaches wherein the plunger lock pin device (Fig. 8) includes a pin (Fig. 8, “locking pin”, 92) that is configured to extend within a receptacle (Fig. 8, “outboard pallet supporting members”, 60; “locking pin” 92 shown extending into the “outboard pallet supporting members” 60) of the first floor of the modular cargo structure (Fig. 3, “platform assembly”, 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki wherein the plunger lock pin device includes a pin that is configured to extend within a receptacle of the modular cargo structure, as further taught by Young, “to provide an improved, rolling-cargo ramp apparatus of the type that is convertible to a configuration for handling palletized cargo, and which when in the latter configuration is capable of faster, more efficient and safer handling of palletized cargo” (Young, Col. 2, Lines 4-9).

Regarding claim 6, Oki as modified by Zeidner, further modified by Young teaches the cargo loading system of claim 5. Further, Young teaches further comprising an actuation bar (Fig. 8, “elongate handle”, 105) to cause the plunger lock pin device (Fig. 8) to extend the pin 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki to further include an actuation bar to cause the plunger lock pin device to extend the pin into the receptacle, as further taught by Young, “to provide an improved, rolling-cargo ramp apparatus of the type that is convertible to a configuration for handling palletized cargo, and which when in the latter configuration is capable of faster, more efficient and safer handling of palletized cargo” (Young, Col. 2, Lines 4-9).
Oki as modified by Young does not expressly disclose an actuator for the plunger lock pin device.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was further comprising an actuator for the plunger lock pin device, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result, such as automatically turning the actuation bar instead of requiring manually turning, involves only routine skill in the art.  In re Venner, 120 USPQ 192.

Regarding claim 15, Oki as modified by Zeidner teaches the cargo loading system of claim 1, but does not expressly disclose further comprising an extension pier of the aircraft.
However, Young teaches further comprising an extension pier (Fig. 1, “rolling-cargo ramp”, 10) of the aircraft (Fig. 1, “aircraft”, 18), wherein the drive unit extends along a length of the extension pier (Fig. 1, “pallet lift”, 12; shown on “rolling-cargo ramp” 10).


Regarding claim 16, Oki as modified by Zeidner, further modified by Young teaches the cargo loading system of claim 15. Further, Young teaches wherein the extension pier (Fig. 1, “rolling-cargo ramp”, 10) includes at least one joint (Fig. 1, “a plurality of end-to-end hinged ramp segments 10a, 10b and 10c”) configured to enable retraction of the extension pier (“ramp 10 is of the type comprised of a plurality of end-to-end hinged ramp segments 10a, 10b and 10c and is retractable into bay 22 by folding the ramp segments into a compact configuration for on-board stowage”, Col. 4, Lines 35-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki wherein the extension pier includes at least one joint configured to enable retraction of the extension pier, as further taught by Young, to provide a means to store the extension pier onboard and capable of being used at the arriving destination again for both loading and unloading.

Regarding claim 18, Oki as modified by Zeidner teaches the method of claim 17, but does not expressly disclose further comprising securing the modular cargo structure to the aircraft via a plunger lock pin device.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further comprising securing the modular cargo structure to the aircraft via a plunger lock pin device, as taught by Young, “to provide an improved, rolling-cargo ramp apparatus of the type that is convertible to a configuration for handling palletized cargo, and which when in the latter configuration is capable of faster, more efficient and safer handling of palletized cargo” (Young, Col. 2, Lines 4-9).

Regarding claim 20, Oki as modified by Zeidner teaches the method of claim 19, but does not expressly disclose further comprising unlocking the modular cargo structure from the aircraft via a plunger lock pin device.
However, Young teaches unlocking the modular cargo structure (Fig. 3, “platform assembly”, 32) from the aircraft (Fig. 1, “aircraft”, 18) via a plunger lock pin device (Fig. 8; “When there is a need to adjust the width of platform assembly 32 to accommodate a smaller pallet, outboard members 58 and 60 can be inwardly repositioned on arms 62a-f. To accomplish this adjustment, pins 92”, Col. 13, Lines 3-6) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further comprising securing the modular cargo structure to the aircraft via a plunger lock pin device, as taught by Young, to provide a cargo loading system “adaptable to a wide range of pallet sizes” (Young, Col. 2, Line 43).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki (US 6,808,142) in view of Zeidner et al. (US 10,583,988), further in view of Goon (US 5,076,515).

Regarding claim 7, Oki as modified by Zeidner teaches the cargo loading system of claim 1, but does not expressly disclose further comprising a clutch in contact with the drive unit.
However, in an analogous aircraft cargo loading art, Goon teaches a clutch in contact with the drive unit (“The drive to the power thread 29 is through a gearbox, brake and clutch system”, Col. 3, Lines 56-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki further comprising a clutch in contact with the drive unit, as taught by Goon, to provide the option to disconnect from the motor of the driver or change the speed driver through a clutch for more control over the system.

Regarding claim 8, Oki as modified by Zeidner, further modified by Goon teaches the cargo loading system of claim 7. Further, Goon teaches wherein the clutch is configured to disengage the driver from the drive unit in response to a failure condition during loading of the modular cargo structure into the aircraft, during unloading of the modular cargo structure from the aircraft, or both (“The drive to the power thread 29 is through a gearbox, brake and clutch system which, in this embodiment is designed for a maximum all-up mass lift time of approximately thirty seconds, with a fail safe brake feature”, Col. 3, Lines 56-60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo loading system of Oki wherein the clutch .

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot because the new ground of rejection relies upon Zeidner et al. (US 10,583,988).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647